Title: To George Washington from Major General Charles Lee, 30 June 1778
From: Lee, Charles
To: Washington, George


                    
                        Sir
                        Camp English Town [N.J., c.30 June 1778]
                    
                    From the knowledge I have of your Excys character—I must conclude that nothing but the misinformation of some very stupid, or misrepresentation of some very wicked person coud have occasioned your making use of so very singular expressions as you did on my coming up to the ground where you had taken post—They implyed that I was guilty either of disobedience of orders, of want of conduct, or want of courage. Your Excellency will therefore infinitely oblige me by letting me know on which of these three articles you ground your charge—that I may prepare for my justification which I have the happiness to be confident I can do to the army, to the Congress, to America, and to the  world in general. Your excellency must give me leave to observe that neither yourself nor those about your person, could from your situation be in the least judges of the merits or demerits of our measures—And to speak with a becoming pride, I can assert that to these manouvers the success of the day was entirely owing—I can boldly say, that had we remained on the first ground, or had we advanced, or had the retreat been conducted in a manner different from what it was, this whole army and the interests of America would have risked being sacrificed. I ever had (and hope ever shall have the greatest respect and veneration for General Washington) I think him endowed with many great and good qualities, but in this instance I must pronounce that he has been guilty of an act of cruel injustice towards a man who certainly has some pretensions to the regard of every servant of this country—And I think Sir, I have a right to demand some reparation for the injury committed—and unless I can obtain it, I must in justice to myself, when this campaign is closed, [(]which I believe will close the war) retire from a service at the head of which is placed a man capable of offering such injuries. But at the same time in justice to you I must repeat that I from my soul believe, that it was not a motion of your own breast, but instigaged by some of those dirty earwigs who will for ever insinuate themselves near persons in high office—for I really am convinced that when General Washington acts from himself no man in his army will have reason to complain of injustice or indecorum. I am, Sir, and hope I ever shall have reason to continue your most sincerely devoted humble servt
                    
                        Charles Lee.
                    
                